Citation Nr: 0319340	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-33 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include pain of both wrists, knees, hips, arms, elbows and 
hands; and headaches due to undiagnosed illness.

2.  Entitlement to service connection for testicular pain.

3.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for residuals, stab 
wound, middle finger, right.  

5.  Entitlement to service connection for residuals, 
laceration right index finger.  

6.  Entitlement to a compensable evaluation for scar, 
residuals, gynecomastia, right breast.

7.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. 
§ 3.324 (2002).

REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1986 to April 1994, 
including service in the Persian Gulf War.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1999, on appeal from a May 1995 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  Upon its last review, the Board 
granted service connection for the residuals of a back 
injury; that determination was effectuated by the RO in a 
February 2002 rating decision.  

The Board also remanded the appellant's claims of an 
increased disability rating for a scar of the right breast; 
and those pertaining to service connection for residual 
disabilities of the right middle finger and right index 
finger injuries; testicular pain; hair loss, and headaches.  
Upon this review, the Board has determined that additional 
development action is required with regard to the claim 
relative to the appellant's right breast scar.  This claim 
will accordingly be remanded.  

Upon its June 1999 review, the Board also remanded the 
appellant's claim of service connection for bilateral wrist 
and elbow, bilateral knee, and bilateral hip disorders to 
include entitlement to service connection for disabilities 
manifested by joint, muscle pain of the bilateral arms to 
include the arms, elbows and hands, and right hip as due to 
an undiagnosed illness.  Although the latter issue has been 
returned to the Board as involving these issues, such 
certification action is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue.  38 C.F.R. § 19.35 (2002).

As will be discussed below, in this decision the Board is 
granting service connection for fibromyalgia on the basis 
that it is an undiagnosed illness presumptively attributable 
to the appellant's Persian Gulf service.  See 38 C.F.R. 
§§ 3.303, 3.317 (2002).  The Board observes in this regard 
that upon return of this matter to the RO, this disorder will 
be evaluated in part on the basis of its frequency of 
symptoms, including headaches.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  The Board has therefore 
recharacterized the issue of service connection for headaches 
so as to avail the appellant the benefit of inclusion of this 
symptom as a disorder presumptively linked to his Persian 
Gulf Service, and therefore appropriate for a grant of 
service connection with the other cited musculoskeletal 
symptoms.    


FINDINGS OF FACT

1.  The appellant is diagnosed as having fibromyalgia.

2.  The appellant is not diagnosed as having any disorder of 
the testicles.

3.  The appellant is not shown to have chronic hair loss 
resulting in undiagnosed illness; the diagnosis of alopecia 
areata made in 1999 and apparently on the basis of history 
provided by the veteran is not shown by competent evidence to 
be related to the veteran's military service.  

4.  In-service treatment for injuries to the right index and 
middle fingers did not result in current disabilities.

5.  In a February 2002 rating decision, the Board's grant of 
service connection for degenerative disc disease of the 
lumbar spine was effectuated and a 10 percent disability 
evaluation was assigned that disability effective April 4, 
1994, 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
fibromyalgia as an undiagnosed illness due to Persian Gulf 
service have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1118, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

2.  The appellant does not have a disorder of the testicles 
which was incurred or aggravated by active military service.  
38 U.S.C.A §§ 1110, 1131 (West 2002).

3.  A hair loss disorder including alopecia areata was not 
incurred or aggravated by active military service.  38 
U.S.C.A §§ 1110, 1131 (West 2002).

4.  The appellant does not have a disorder of the right index 
finger or right middle finger which was incurred or 
aggravated by active military service.  38 U.S.C.A 
§§ 1110, 1131 (West 2002).

5.  The issue of entitlement to a 10 percent evaluation based 
on multiple, noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 is moot.  38 C.F.R. § 3.324 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in May 1995 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in November 
1995, as well as in Supplemental Statements of the Case dated 
in December 1997 and October 2002.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in August 1995, July 1997, October 1998 
and July 1999.  Because one year has elapsed since the latest 
advisement, the Board may proceed to adjudicate the claim on 
its merits.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
November and December 1994; November 1998; December 1999 and 
in January and March 2000.  To the extent that the Board 
decides any of the issues on appeal in this matter, further 
opinions are not needed because there is sufficient medical 
evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant with regard to the claims 
that are presently decided.  In the circumstances of this 
case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claims

Service connection for fibromyalgia, to include pain of the 
wrists, knees, hips, arms, elbows and hands; and headaches 
due to undiagnosed illness:

Since the submission of his claim in April 1994, the 
appellant has maintained that he has had continuous multi-
joint pain since his discharge from active service.  In 
various correspondence, and during an October 1995 personal 
hearing and a November 1998 videoconference hearing, the 
appellant has alluded to pain of the wrists, elbows, knees, 
arms, and hands.  

The appellant has been recently diagnosed to have 
fibromyalgia. In light of the appellant's medical history as 
demonstrated in the claims folder and the late diagnosis, the 
Board will grant the claim for fibromyalgia.  

The appellant's service medical records demonstrate periodic 
complaints and treatment for multi-joint pain.  Although 
several entries reflect that these symptoms were attributed 
to minor trauma, the majority of the entries indicate that 
the source of the pain was not ascertained or was ascribed to 
various strains.  See, e.g., April 1989 chronological note; 
January 1991 chronological note; July 1991 chronological 
note; July 1992 screening note.     

During a November 1994 VA general medical examination, the 
appellant reported bilateral knee symptoms of pain and 
locking; left hip pain; bilateral wrist and elbow pain and 
headaches.  He was diagnosed as having intermittent 
symptomatology secondary to an in-service knee injury, and 
generalized symptomatology of the left hip, wrists, elbows 
and feet.  During a November 1998 VA examination, the 
appellant was diagnosed as having "arthralgias of multiple 
joints" with "no objective findings."  

The record contains copies of VA treatment records dated from 
April 1996 to date, reflecting relatively constant care of 
multi-joint pain.  In an October 1996 treatment note 
reflecting contemporaneous care for hand and back pain, an 
examiner noted the presence of questionable "localized 
fibromyalgia."   

In January 2000, and upon review of the appellant's claims 
folder, a VA examiner confirmed that the appellant had 
"fibromyalgia syndrome with symptoms of joint and muscle 
pain" involving multiple trigger points.

The record also contains several notations indicating that 
the appellant has reported having headaches since his 
discharge from active service.  The appellant reported this 
symptoms during a November 1994 VA general medical 
examination, as well as during a December 1994 VA mental 
disorders examination.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for a chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the appellant is a veteran of approximately two 
months of service in the Persian Gulf.  Service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i) (2001); see also 66 Fed. Reg. 56614-56615 
(2001) (regarding the extension of the presumptive period to 
December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, signs or 
symptoms involving the skin.  38 C.F.R. § 3.317(b).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117 and 1118, including a complete revision of § 1117(a), 
which added as a "qualifying chronic disability" a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms.   
38 U.S.C.A § 1117(a) (West 2002).  Under subsection (g) of 
the statute, signs or symptoms that may be a manifestation of 
an undiagnosed illness or a chronic multisymptom illness 
include the following: (1) fatigue; (2) unexplained rashes or 
other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances. (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 U.S.C.A. § 1117(g).  

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)). 

The appellant has been diagnosed as having fibromyalgia.  The 
Board also finds that there is sufficient evidence that this 
disorder is manifest to a compensable degree; at the time of 
March 2000 VA examination, the veteran indicated that he was 
taking methocarbamol and naproxen.  With this diagnosis, the 
demonstrated nature and extent of the related symptomatology, 
and because he has qualifying Persian Gulf War service, the 
presumptive provisions cited above are applicable and service 
connection for the disorder will be granted.  

Service connection for testicular pain:

The appellant has periodically argued that he has pain of the 
testicles, which he attributes to his military service.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant's service medical records indicate that in July 
1989, he complained of testicular pain.  Upon clinical 
evaluation, a service department medical officer noted that 
the appellant was complaining of a "stinging" sensation at 
the end of his penis upon ejaculation, and had demonstrated 
no testicular pain upon palpation.  The service medical 
records are devoid of any mention of any trauma or 
abnormality involving the testicles.  

At the November 1998 videoconference hearing, the appellant 
stated that physicians were unable to ascertain the etiology 
of his symptom.  However, in March 2000, the appellant denied 
having testicular pain, injury, or complaint regarding sexual 
or reproductive functioning.

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Although the appellant reports generalized pain of the 
testicles, absent its etiology or diagnosis, such is not a 
cognizable disability for the purposes of VA compensation.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Because the appellant does not have a disability of the 
testicles, the appeal is denied.  




Service connection for hair loss due to an undiagnosed 
illness:

In various correspondence, the appellant reported that he 
sustained isolated hair loss shortly after his return from 
the Persian Gulf.  Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claim and the appeal will be 
denied.

The appellant's service medical records do not reflect any 
complaint or symptoms of hair loss.  Service medical records 
document no treatment for hair loss.  Shortly after 
submission of his claim, the appellant underwent a VA 
physical examination in November 1994.  He reported that he 
had been treated for hair loss symptoms while in service, but 
that his hair had regrown, although of a different texture.  
The diagnosis was history consistent with alopecia on scalp 
and he examiner noted that there had been a regrowth of hair. 

During a December 1999 VA examination, the appellant's scalp 
hair appeared normal.  The examiner commented that it was 
dark black in color, without any area of notable 
discoloration.  The examiner further observed that the 
texture of the hair was consistent throughout the scalp area 
and there were no bald areas.  In reviewing the records, the 
examiner noted that none of the prior medical examinations 
from active duty reflect hair loss although the examiner 
noted that the veteran reported that such records are lost.  
The examiner did note that the veteran gave a similar history 
of hair loss including the report that he had been treated in 
service for hair loss with injections on VA examination in 
1994.  However, despite the lack of objective evidence of 
hair loss either in service medical records, or subsequent to 
service, the examiner apparently based on the history 
provided by the veteran at that time, indicated that the 
veteran's history in 1994 and at present was consistent with 
alopecia areata.  He stated that in the majority of cases, 
the hair spontaneously grew back.  He also stated that it was 
likely with alopecia areata, the veteran would have recurrent 
bouts of hair loss randomly throughout his life and that the 
veteran might in the future need follow-up for future 
episodes of alopecia areata in its active stage.  He 
indicated that the cause was unknown.  

As noted above, service medical records and service records 
document no episodes of hair loss.  Although the veteran 
asserts that he was treated in service for hair loss with 
injections to the scalp, service medical records are negative 
for such treatment.  Further, hair loss has not been 
objectively demonstrated on VA examinations conducted 
approximately five years apart.  Although the 1999 VA 
examiner has indicated that what the veteran had in 1994 and 
at present is alopecia areata, this diagnosis is clearly 
based on information provided by the veteran as the examiner 
clearly notes both service medical and post-service medical 
records are negative for hair loss.  With respect to the 
contention that the claimed hair loss is due to undiagnosed 
illness, the Board notes that there is no objective evidence 
of chronic hair loss that could be due to an undiagnosed 
illness.  More importantly, there is a diagnosis of record.  
However, in the absence of objective corroborating evidence 
in service or thereafter, the Board is unable to conclude 
that the current diagnosis of alopecia areata is of service 
origin.  Accordingly, service connection for hair loss to 
include as due to undiagnosed illness may not be established, 
and the appeal will be denied.  

Entitlement to service connection for the residuals of a stab 
wound to the right middle finger, and the residuals of a 
laceration to the right index finger:

In various correspondence, the appellant has periodically 
claimed that he has a continuing disorder of the right middle 
and right index finger, both cause by in-service trauma.

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claims and the appeal will be denied.

In a February 1987 service medical record, it was noted that 
the appellant had sustained a laceration to his right index 
finger.  The wound was dressed and splinted.  In a May 1992 
service medical record, the appellant was noted to have 
complained of an unspecified trauma to a finger of his right 
hand.  There was noted to be some swelling, but there were 
noted no residuals of a laceration.  In a June 1993 service 
medical record, it was noted that the appellant was treated 
for a 2 centimeter laceration of the right fifth finger.  
Upon cleaning, the wound was noted to be "superficial," and 
his tendons and nerves were noted to be intact.  The wound 
area was cleaned and dressed.   

During the November 1994 VA medical examination, the 
appellant denied having any difficulty with his right index 
finger.  Clinical examination of his extremities revealed no 
clubbing, cyanosis or swelling.  In November 1998, the 
appellant testified in substance that he had no feeling in 
his right middle finger, but that he did not have 
difficulties with his fingers.  

During a January 2000 VA medical examination, the appellant 
could not recall any type of injury or stab wound to the 
fingers of his right or left hand.  Examination of the hands 
indicated that they were of normal appearance.    

In these circumstances, the appellant does not have a 
disability of the right index finger or right middle finger.  
Although some in-service treatment of these appendages is 
indicated by the record, there is no showing that the 
appellant complained of or was found to have a chronic 
disability or continuous symptoms resulting from the in-
service treatment.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997); Brammer, supra.  

Accordingly, the claims of service connection for 
disabilities of the right index finger and right middle 
finger are denied. 

Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2002).

In light of the Board's June 1999 decision to grant service 
connection for a back disorder and in light of the RO's 
subsequent February 2002 rating decision that effectuated 
that Board decision and granted a 10 percent disability 
evaluation for degenerative disc disease of the lumbar spine 
effective from April 4, 1994, the appellant may not be 
awarded a separate 10 percent rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  
Consequently, this issue is moot.

ORDER

Service connection for fibromyalgia is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.

Service connection for a disorder of the testicles is denied.

Service connection for a hair loss disability is denied.

Service connection for a right index finger disability is 
denied.

Service connection for a right middle finger disability is 
denied.

A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
is denied.


REMAND

The Board has carefully considered all of the evidence of 
record with regard to the appellant's claim of a compensable 
evaluation for right breast scarring that is the  residual of 
an in-service tissue excision.  Having done so, the Board 
finds that the claim must be remanded for further development 
of the record.    

The appellant's service medical records reflect that in July 
1987, he underwent a right breast tissue excision to correct 
a developing gynecomastia.  During the November 1994 VA 
examination, it was noted that the appellant had a four 
centimeter linear scar on the lower lateral portion of his 
right breast; and a one centimeter linear scar on its upper 
lateral portion.  The VA examiner noted that the appellant's 
right breast had a "mild amount of muscle mass absent," 
with some minimal disfigurement.  

During the November 1998 personal hearing, the appellant 
through his representative averred that the scar resulting 
from the tissue excision was approximately three inches in 
length and one-quarter of an inch wide.  He stated that he 
had no feeling in the affected area.  

The appellant's right breast scarring is presently evaluated 
as zero percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Codes 7699-7805, based upon the limitation of motion of the 
affected part.   There is presently insufficient evidence of 
record to evaluate the appellant's claim for a higher 
disability rating, such that VA could evaluated the 
appellant's disability under alternate diagnostic codes.   
See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 7803 
(pertaining to scars that are superficial, poorly nourished, 
with repeated ulceration); 7804 (pertaining to scars that are 
tender and painful on objective demonstration).   

During the pendency of the appellant's claim, the rating 
criteria for scars were revised.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) (effective August 30, 2002) (to be 
codified at 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 
7805).  To the extent that the revised provisions are made 
applicable to this matter after their effective date, they 
are to be considered by the RO.  See Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the claim is REMANDED for the following:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain the residuals of the service-
connected scar of the right breast tissue 
excision.  The appellant's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  After conducting any 
necessary clinical testing or indicated 
studies, the examiner will report on the 
size and width of any right breast 
scarring; and whether there is evidence 
that the scarring is poorly nourished, 
subject to ulceration, tender or painful 
to palpation.   

3.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim.  The RO should take 
such additional development action as it 
deems proper with respect to the claim, 
and follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


